Title: From Thomas Jefferson to John Page, 25 June 1804
From: Jefferson, Thomas
To: Page, John


          
            Washington June 25. 04.
          
          Your letter, my dear friend, of the 25th. ult. is a new proof of the goodness of your heart, and the part you take in my loss marks an affectionate concern for the greatness of it. it is great indeed. others may lose of their abundance; but, I, of my want, have lost, even the half of all I had. my evening prospects now hang on the slender thread of a single life. perhaps I may be destined to see even this last cord of parental affection broken! the hope with which I had looked forward to the moment, when, resigning public cares to younger hands, I was to retire to that domestic comfort from which the last great step is to be taken, is fearfully blighted. when you and I look back on the country over which we have passed, what a field of slaughter does it exhibit! where are all the friends who entered it with us under all the inspiring energies of health and hope? as if pursued by the havoc of war, they are strowed by the way, some earlier, some later, and scarce a few straglers remain to count the numbers fallen, and to mark yet by their own fall the last footsteps of their party. is it a desireable thing to bear up thro’ the heat of the action, to witness the death of all our companions, and merely be the last victim? I doubt it. we have however the traveller’s consolation. every step shortens the distance we have to go; the end of our journey is in sight, the bed wherein we are to rest, and to rise in the midst of the friends we have lost. ‘we sorrow not then as others who have no hope’; but look forward to the day which ‘joins us to the great majority.’ but whatever is to be our destiny, wisdom, as well as duty, dictates that we should acquiesce in the will of him whose it is to give and to take away, and be contented in the enjoiment of those who are still permitted to be with us. of those connected by blood the number does not depend on us: but friends we have if we have merited them. those of our earliest years stand nearest in our affections. but in this too you and I have been unlucky. of our college friends (and they are the dearest) how few have stood with us in the great political questions which have agitated our country. and these were of a nature to justify agitation. I did not believe the Lilliputian fetters of that day strong enough to have bound so many.   Will not mrs Page, yourself and family think it prudent to seek a healthier region for the months of August & September? and may we not flatter ourselves that you will cast your eye on Monticello? we have not many summers to live. while fortune places us then within striking distance, let us avail ourselves of it to meet and talk over the tales of other times. present me respectfully to mrs Page, and accept yourself my friendly salutations and assurances of constant affection.
          
            Th: Jefferson 
          
        